DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group I, claims 1, 3-7, 9-12, 15-16, in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that an undue burden is placed on applicants to file nonelected claims for examination.  This is not found persuasive because: this application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I, claim(s) 1, 3-7, 9-12, and 16-17, drawn to a cartridge for use with a process monitoring system. 
Group II, claim(s) 21-23, drawn to a process monitoring system. 
Group III, claim(s) 24-27, drawn to an endoscope reprocessing system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a cartridge for use with a process monitoring system comprising an adapter comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system; a receptacle; the cartridge comprising a second fluid pathway having an inlet and an outlet configured to be positioned in fluid communication with the first fluid pathway of the adapter when at least a portion of the cartridge is positioned in the receptacle of the adapter, such that the second fluid pathway of the cartridge is in fluid communication with the first fluid pathway of the adapter and fluid flow through the first fluid pathway of the adapter is at least partially diverted through the second fluid pathway of the cartridge when at least a portion of the cartridge is received in the receptacle of the adapter, and at least one indicator positioned on the cartridge in fluid communication with the second fluid pathway of the cartridge, these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chandrapati et al (US 20110182770 A1; hereinafter “Chandrapati”).  Chandrapati discloses a cartridge for use with a process monitoring system (Chandrapati; Abstract), the process monitoring system comprising an adapter comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system (Chandrapati; para [155]; The container 648 defines a second reservoir 628 in which the liquid 630 is contained; the container is the first fluid pathway and the process/reprocessing monitoring system is the detection device 604), at least a portion of the cartridge configured to be removably received in a receptacle of the adapter (Chandrapati; para [155]; Fig. 9; the biological sterilization indicator 602 includes a housing 610 and is dimensioned to be received in a recess 606 of the detection device 604), the cartridge comprising: a second fluid pathway having an inlet and an outlet (Chandrapati; para [157]; Fig. 9, 10, 10A; a channel 692 positioned to fluidly couple the first reservoir 622 and the spore reservoir 626, and a sterilant path 632 positioned to fluidly couple the spore reservoir 626 to ambience; examiner indicates the channel 692 is interpreted as the inlet and the path 632 is interpreted as the outlet) configured to be positioned in fluid communication with the first fluid pathway of the adapter when at least a portion of the cartridge is positioned in the receptacle of the adapter (Chandrapati; para [159]; the liquid 630 is released from the container 648, the liquid 630 fills the channel 692), such that the second fluid pathway of the cartridge is in fluid communication with the first fluid pathway of the adapter and fluid flow through the first fluid pathway of the adapter is at least partially diverted through the second fluid pathway of the cartridge when at least a portion of the cartridge is received in the receptacle of the adapter (Chandrapati; para [157]; first reservoir 622 or the spore reservoir 626 to a second open state in which the second reservoir 628 is in fluid communication with the first reservoir 622 and the spore reservoir 626; examiner indicates there is fluid communication upon insertion of the indicator 602), and at least one indicator positioned on the cartridge in fluid communication with the second fluid pathway of the cartridge (Chandrapati; para [156]; Fig. 9; locus 624 of spores positioned in a spore reservoir 626). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1, 3-7, 9-12, 15-16, and 21-27 is pending with claims 1, 3-7, 9-12, 15-16 being examined and claims 21-27 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-12, and 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the process monitoring system comprising an adapter comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system” in lines 1-3.  Because the claims are directed to a cartridge, it is unclear what applicants are intending to describe by further defining the process monitoring system and its components since these limitations do not further define the cartridge. The limitation is unclear as whether the processing monitoring system comprises the reprocessing system or if the reprocessing system is a separate structure.  Additionally, the process monitoring system is intended use of the cartridge, thus the processing monitoring system comprising the adapter and first fluid pathway do not further define the cartridge.  For the purpose of prosecution, the examiner interprets the reprocessing system as part of the process monitoring system.  
Claim 1 recites the limitation “at least one indicator positioned on the cartridge in fluid communication with the second fluid pathway of the cartridge” in lines 12-13.  The limitation is unclear as to what the indicator is “indicating”.  Specifically, does the fluid comprise an indicating substance/material?  Or is the indicator intended for the fluid?  How is the indication being performed?  
Claims 3-7, 9-12, and 15-16 are rejected by virtue of dependency on claim 1. 
Claim 16 recites the limitation “the second layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Specifically, the limitation is unclear because the claim fails to disclose which structure comprises the second layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrapati et al (US 20110182770 A1; hereinafter “Chandrapati”).
Regarding claim 1, Chandrapati discloses a cartridge for use with a process monitoring system (Chandrapati; Abstract), the process monitoring system comprising an adapter comprising a first fluid pathway and configured to be positioned in fluid communication with a reprocessing system (Chandrapati; para [155]; The container 648 defines a second reservoir 628 in which the liquid 630 is contained; the container is the first fluid pathway and the process/reprocessing monitoring system is the detection device 604 because the sterilant pathway returns evaporated liquid back to the cartridge), at least a portion of the cartridge configured to be removably received in a receptacle of the adapter (Chandrapati; para [155]; Fig. 9; the biological sterilization indicator 602 includes a housing 610 and is dimensioned to be received in a recess 606 of the detection device 604), the cartridge comprising: 
a second fluid pathway having an inlet and an outlet (Chandrapati; para [157]; Fig. 9, 10, 10A; a channel 692 positioned to fluidly couple the first reservoir 622 and the spore reservoir 626, and a sterilant path 632 positioned to fluidly couple the spore reservoir 626 to ambience; examiner indicates the channel 692 is interpreted as the inlet and the path 632 is interpreted as the outlet) configured to be positioned in fluid communication with the first fluid pathway of the adapter when at least a portion of the cartridge is positioned in the receptacle of the adapter (Chandrapati; para [159]; the liquid 630 is released from the container 648, the liquid 630 fills the channel 692), such that the second fluid pathway of the cartridge is in fluid communication with the first fluid pathway of the adapter and fluid flow through the first fluid pathway of the adapter is at least partially diverted through the second fluid pathway of the cartridge when at least a portion of the cartridge is received in the receptacle of the adapter (Chandrapati; para [157]; first reservoir 622 or the spore reservoir 626 to a second open state in which the second reservoir 628 is in fluid communication with the first reservoir 622 and the spore reservoir 626; examiner indicates there is fluid communication upon insertion of the indicator 602), and 
at least one indicator positioned on the cartridge in fluid communication with the second fluid pathway of the cartridge (Chandrapati; para [156]; Fig. 9; locus 624 of spores positioned in a spore reservoir 626). 
Note: The process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure. 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” at least a portion of the cartridge is positioned in the receptacle of the adapter; “when” at least a portion of the cartridge is received in the receptacle of the adapter does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 3, Chandrapati discloses the cartridge of claim 1, wherein at least one of the first fluid pathway and the second fluid pathway includes a shunt channel (Chandrapati; para [157]; Fig. 9, 10, 10A; a channel 692…a sterilant path 632).  The shunt is defined as a channel that allows fluid to flow through the process monitoring system as disclosed in pp 12 of the instant specification, thus the second fluid pathway taught by Chandrapati includes a shunt channel.  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 4, Chandrapati discloses the cartridge of claim 1, wherein at least one of the first fluid pathway and the second fluid pathway includes a challenge channel (Chandrapati; para [160]; a plug 694 that is configured to move from a first position 677 in which the plug 694 is not obstructing the sterilant path 632 to a second position 679 in which the plug 694 is obstructing the sterilant path 632).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 5, Chandrapati discloses the cartridge of claim 1, wherein the first fluid pathway of the cartridge includes a shunt channel (Chandrapati; para [157]; Fig. 9; includes a hollow tube positioned concentrically within the first reservoir 622, such that a lower end of the tube is positioned to fracture the frangible cover 649 of the container 648) and the second fluid pathway of the adapter includes a challenge channel (Chandrapati; para [160]; a plug 694 that is configured to move from a first position 677 in which the plug 694 is not obstructing the sterilant path 632 to a second position 679 in which the plug 694 is obstructing the sterilant path 632).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 6, Chandrapati discloses the cartridge of claim 1, wherein the first fluid pathway of the cartridge includes a challenge channel (Chandrapati; para [157]; frangible cover 649 of the container 648) and the second fluid pathway of the adapter includes a shunt channel (Chandrapati; para [157]; Fig. 9, 10, 10A; a channel 692…a sterilant path 632).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 7, Chandrapati discloses the cartridge of claim 1, wherein the indicator includes at least one of a chemical indicator and a biological indicator (Chandrapati; para [156]; Fig. 9; locus 624 of spores positioned in a spore reservoir 626).  The instant specification discloses biological indicators to be a viable quantity, or culture, of one or more known sources of biological activity, wherein the biological activity can be in the form of spores discussed on pp 5. 
Regarding claim 10, Chandrapati discloses the cartridge of claim 1 , wherein the cartridge is movable between a first position in which the second fluid pathway is not in fluid communication with the first fluid pathway and a second position is which the second fluid pathway is in fluid communication with the first fluid pathway (Chandrapati; para [157]; The first reservoir 622 includes a fracturing member 664, includes a hollow tube positioned concentrically within the first reservoir 622, such that a lower end of the tube is positioned to fracture the frangible cover 649 of the container 648, changing the container 648 and the second reservoir 628 from a first closed state in which the second reservoir 628 and the liquid 630 are not in fluid communication with the first reservoir 622 or the spore reservoir 626 to a second open state in which the second reservoir 628 is in fluid communication with the first reservoir 622 and the spore reservoir 626).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 11, Chandrapati discloses the cartridge of claim 1, wherein the first fluid pathway includes a gap (Chandrapati; para [155]; Fig. 9; recess 647 of the housing 610), such that the first fluid pathway is incomplete when the cartridge is not received in the receptacle of the adapter, and wherein the gap is filled by at least a portion of the second fluid pathway when at least a portion of the cartridge is received in the receptacle of the adapter (Chandrapati; para [157]; changing the container 648 and the second reservoir 628 from a first closed state in which the second reservoir 628 and the liquid 630 are not in fluid communication with the first reservoir 622 or the spore reservoir 626 to a second open state in which the second reservoir 628 is in fluid communication with the first reservoir 622 and the spore reservoir 626).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Note: “When” the cartridge is not received in the receptacle of the adapter; “when” at least a portion of the cartridge is received in the receptacle of the adapter does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 12, Chandrapati discloses the cartridge of claim 1, wherein the first fluid pathway of the adapter includes a restriction (Chandrapati; para [157]; frangible cover 649 of the container 648).  Examiner notes that the process monitoring system and its components, the adapter and first fluid pathway, are not positively recited as part of the cartridge, and do not further define the cartridge structure.
Regarding claim 15, Chandrapati discloses the cartridge of claim 1, wherein the cartridge comprises a first layer and a second layer forming a chamber therein (Chandrapati; para [156]; Fig. 9, 10; the spore reservoir 626; examiner interprets the first layer as the back and the second layer as the front of the indicator 602), the chamber is in fluid communication with the second fluid pathway (Chandrapati; para [157]; Fig. 9, 10, 10A; a channel 692 positioned to fluidly couple the first reservoir 622 and the spore reservoir 626, and a sterilant path 632 positioned to fluidly couple the spore reservoir 626 to ambience), wherein the second layer is transparent and is adjacent the chamber (Chandrapati; para [156]; a corresponding detection window 651 sized to substantially match the detection window 650 of the biological sterilization indicator 602).
Regarding claim 16, Chandrapati discloses the cartridge of claim 1, wherein the chemical indicator is disposed on the second layer oriented facing the second fluid pathway (Chandrapati; para [156]; Fig. 9; A detection window 650 of the biological sterilization indicator 602 is positioned adjacent the spore reservoir 626).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrapati in view of Amshey et al (US 20150044758 A1; hereinafter “Amshey”). 
Regarding claim 9, Chandrapati discloses the cartridge of claim 1, with the cartridge is a card (Chandrapti; Fig. 9).  
Chandrapati does not teach the card having a thickness of no greater than 25 mm.  
However, Amshey teaches a cartridge for bioprocessing (Amshey; Abstract) wherein the card has a thickness of no greater than 25 mm (Amshey; para [10]; the cartridge, the depth may be in the range between about 5 mm to about 2 cm).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the card of Chandrapati to have a thickness no greater than 25 mm as taught by Amshey, because Amshey teaches that the card is sized to receive the cartridge (Amshey; para [10]), and because Amshey teaches that it is well known to size cards to be less than 25mm thick (Amshey; [10]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798